Dismissed and Memorandum Opinion filed December 30, 2008







Dismissed
and Memorandum Opinion filed December 30, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00834-CV
____________
 
LAKEISHA THOMAS, Appellant
 
V.
 
UGOCHI UZOKA, Appellee
 

 
On Appeal from the
125th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-60131
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 5, 2008.  On December 16, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.